DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered. Claims 12, 14, 15, 26, 29-31 are pending and being examined. Claim 12 is amended, and claim 31 is new. The acronyms KRT17 and CK17 are used interchangeably to refer to cytokeratin 17.

Claim Objections
2.	Claim 12 is objected to because of the following informalities:  Claims 12 recites only assigning a grade to the subject, but dependent claim 30 recites the method requires assigning a grade or stage to the subject. Appropriate correction is required. Examiner suggests amending claim 12 to recite in the last phrase: “assigning the subject a grade or stage based on …”



New Rejection
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 12, 14, 15, 26, 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite in the use of the expression in parenthesis “(E3)” in claims 12 and 31, in that it is not clear whether this recitation is intended to be part of the claim or not.

Maintained Rejection
(additional arguments made)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 12, 14, 15, 26, 29-31 remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, and a natural phenomenon) without significantly more. The claim(s) recite(s) detecting KRT17 protein expression in a tissue sample of a subject having tonsillar squamous cell carcinoma (SCC) comprising:
obtaining a tissue sample from the tonsil of said subject; 
treating the sample with formalin to fix the sample; 
embedding the formalin-fixed sample in paraffin;
incubating the dissected sample in xylene to remove paraffin;
hydrating the sample by incubating the sample in an alcohol; 
incubating the hydrated sample in a citrate buffer; 
incubating sample in hydrogen peroxide to block endogenous peroxidase; 
contacting the sample with anti-KRT17 E3 antibody;
contacting the sample with a biotinylated secondary antibody that binds to the anti-KRT17 antibody;
detecting the expression of KRT17 protein in said sample by immunohistochemical detection of the secondary antibody; 
conducting a Cox proportional hazards model analysis, wherein detection of KRT17 protein expression in 20-30% of cells in said sample is a threshold value for surviving tonsillar SCC;
identifying the subject as having KRT17 protein expression in 20-30% of cells in said sample;
identifying the subject as having a reduced likelihood of surviving at least 120 months post-diagnosis with tonsillar SCC; and
assigning the subject a grade based on whether the detected KRT17 protein expression of cells in said sample is at or above the threshold value or below the threshold value.
Thus, the claims are directed to the judicial exception of patient survival and grade as correlated to the percentage of cells staining for KRT17 in a tonsillar squamous cell carcinoma. This judicial exception is not integrated into a practical application because the claims recite only the detection or observation of a naturally occurring phenomenon/law of nature, which is data gathering to observe the naturally occurring phenomenon/law of nature without applying the data to a practical application. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite use of routine laboratory procedures to collect tonsil tissue samples, make preserved FFPE samples, retrieve antigen from the samples, and conduct immunohistochemical analysis of the samples using known KRT17 antibodies. The steps of collecting samples, preserving samples, antigen retrieval, and conducting IHC using KRT17 primary E3 antibody and secondary antibodies to measure percentage of cells stained, are considered known, routine steps and are typically taken by those in the field to perform testing of a sample and are not elements that are sufficient to amount to significantly more than the judicial exception. For example, Kitamura et al (J Cancer Res Clin Oncol. 2012, 138:1299-1310); Cohen-Kerem et al (Ann Otol Rhinol Laryngol, 2004, 13:821-827); Makino et al (British Journal of Cancer, 2009, 101:1298-1306); Wang et al (Tumor Biology, 2013, 34:1685-1689); Ide et al (Ann Surg Oncol. 2012, 19:3506-3514); Liu et al (Zhonghua Zhong Liu Za Zhi, 2008, 30:610-614, English abstract only);  Thompson (Current Diagnostic Pathology, 2003, 9:384-396);  Facchinetti et al (Cells Tissues Organs, 2010, 192:314-324); Sisk et al (Arch Otolaryngol Head Neck Surg, 2003, 129:1115-1124);  Chafin et al (PLoS One, 2013, 8:e54138, p. 1-16); Ikeda et al (Gynecologic Oncology, 2008, 108: 598-602); van de Rijn et al (American Journal of Pathology, 2002, 161:1991-1996); and Smedts et al (American Journal of Pathology, 1992, 140:601-612) teach these are known and routine methods and reagents for detecting KRT17 protein expression in cancer samples including oral squamous cell carcinomas, for measuring percentage of cells stained in samples, and including using commercially available E3 antibody for detection.  Further, Kitamura et al, Wang et al, Ide et al, and Liu et al all teach the known and routine steps of assigning histological or differentiation grades to cancers, as well as correlating grades to CK17 expression levels. Routine data gathering in order to observe a natural phenomenon/ natural principle does not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to observe the natural phenomenon/ natural principle, and it fails to narrow the scope of the claims such that others are not foreclosed from using the law of nature/natural phenomenon. Methods of detecting natural phenomenon preempt all practical uses of it as others must use/detect the natural phenomenon to apply it to any other correlations, diagnosis, prognosis, therapeutic response, monitoring, etc. 
	With regard to conducting Cox proportional-hazard model analysis, univariate analysis, or multivariate analysis, these steps are considered a law of nature in the form of a mathematical algorithm that does not amount to significantly more than the judicial exception. It is further noted that conducting survival analysis using the percentage of cells in tumor samples staining for KRT17 by univariate analysis, multivariate analysis, and Cox proportional-hazard regression model to correlate KRT17 overexpression with survival likelihood is known and routinely practiced in the prior art as demonstrated by Cohen-Kerem et al (Ann Otol Rhinol Laryngol, 2004, 13:821-827); Makino et al (British Journal of Cancer, 2009, 101:1298-1306); Wang et al (Tumor Biology, 2013, 34:1685-1689);  Ide et al (Ann Surg Oncol. 2012, 19:3506-3514);  and Liu et al (Zhonghua Zhong Liu Za Zhi, 2008, 30:610-614, English abstract only).
The steps of:
identifying the subject as having KRT17 protein expression in at least 20-30% of cells in said sample;
identifying the subject as having a reduced likelihood of surviving at least 120 months post-diagnosis with tonsillar SCC; and
assigning the subject a grade based on whether the detected KRT17 protein expression of cells in said sample is at or above the threshold value or below the threshold value,
do not provide integration of or practical application of the judicial exception, but rather are the judicial exception itself, where a correlation is made between naturally occurring levels of KRT17 expression and likelihood of survival or stage/grade of cancer. 
The claims do not:
apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Apply the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Improve the functioning of a computer, or provide an improvement to any other technology or technical field; or
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e).
Thus, the claims do not practically apply the judicial exception.
To obviate the rejection, there must be at least one additional element or physical step that applies, relies on, or uses the natural principle so that the claim amounts to significantly more than the judicial exception itself. The claimed method currently fails to provide a practical application of the judicial exception and fails to add any elements that amount to significantly more than the judicial exception.


Response to Arguments
5.	Applicants argue that the claims are directed to methods of detection and not to diagnosis. Applicants argue that the claims are not directed to a judicial exception. Applicants argue that the claims are amended to recite the anti-KRT17 antibody is (E3) antibody (formerly the limitation of claim 24) and argue that the rejection did not address claim 24. Applicants argue that use of E3 antibody is unconventional to detect KRT17 protein expression and appear to argue the antibody is novel. Applicants argue that the use of E3 antibody amounts to significantly more than routine and conventional KRT17 detection methods. 

6.	The arguments have been considered but are not persuasive. Contrary to arguments, the claims are not limited to protein detection methods, but rather recite and require steps of correlating the protein expression to survival and stage/grade of cancer, therefore claim a judicial exception. Contrary to arguments, Examiner previously included claim 24 in the rejection and cited Kitamura et al that demonstrates detection of KRT17 expression using commercially available E3 antibody was routine. Kitamura et al (J Cancer Res Clin Oncol. 2012, 138:1299-1310), cited in the rejection, teaches and demonstrates antibody E3 was commercially available at the time of effective filing date, not novel, and used for KRT17 detection. This was also made of record in the prior art rejection:
“Kitamura et al teach IHC was conducted on OSCC samples sliced from FFPE samples treated with xylene, alcohol, DAKO Target Retrieval Solution that comprises citrate buffer, and hydrogen peroxide, then contacting the sample with a mouse monoclonal antibody E3 that binds KRT17 (CK17) protein, and contacting the sample with a secondary antibody that binds the E3 antibody, wherein the secondary antibody is conjugated with peroxidase label.”
To further support the fact that E3 was a commercially available antibody routinely used for KRT17 detection prior to the effective filing date, Examiner has added more references to the current rejection that teach doing so (all cited in IDS August 7, 2020):
Ikeda et al (Gynecologic Oncology, 2008, 108: 598-602)
van de Rijn et al (American Journal of Pathology, 2002, 161:1991-1996)
Smedts et al (American Journal of Pathology, 1992, 140:601-612)
Thus, contrary to arguments, it is clear on the record that E3 antibody is commercially available, not novel, and used for KRT17 detection in tissues. The use of E3 antibody to detect KRT17 expression in tissues and IHC is routine and conventional and does not amount to significantly more than the judicial exception.

Maintained Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 12, 14, 15, 26, and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over Kitamura et al (J Cancer Res Clin Oncol. 2012, 138:1299-1310), in view of (1) Cohen-Kerem et al (Ann Otol Rhinol Laryngol, 2004, 13:821-827), as evidenced by Dako Agilent product page for Cytokeratin 17 antibody, (printed March 2018) and Dako search of CK17 antibodies (printed March 2018); (2) Makino et al (British Journal of Cancer, 2009, 101:1298-1306); (3) Wang et al (Tumor Biology, 2013, 34:1685-1689); (4) Ide et al (Ann Surg Oncol. 2012, 19:3506-3514); (5) Liu et al (Zhonghua Zhong Liu Za Zhi, 2008, 30:610-614, English abstract only); (6) Thompson (Current Diagnostic Pathology, 2003, 9:384-396); (7) Facchinetti et al (Cells Tissues Organs, 2010, 192:314-324); (8) Sisk et al (Arch Otolaryngol Head Neck Surg, 2003, 129:1115-1124); and (9) Chafin et al (PLoS One, 2013, 8:e54138, p. 1-16).
Kitamura et al teach a method comprising detecting the level of KRT17 (CK17) expression in an oral tissue sample obtained from a subject by contacting said sample with a mouse monoclonal antibody E3 that binds KRT17 (CK17) protein, and determining the level of KRT17 protein bound to said mouse monoclonal antibody using immunohistochemical staining; wherein the subject has oral squamous cell carcinoma (OSCC) and lesions were located on the tongue (lingual); wherein staining in over 60% of cells in the sample were considered 3+ and defined as a “strong” case, wherein staining in 30-60% of cells in the sample were considered 2+; wherein staining in 5-30% of cells in the sample were considered 1+; wherein staining as 2+ or 1+ were considered “weak” cases; and wherein increasing expression of CK17 was diagnostic of OSCC (abstract; Tables 1 and 3; p. 1301, col. 1-2; Figures 1, 2 and 4; p. 1302, col. 1-2). Kitamura et al teach that the 5 year survival of OSCC remain 70-80% because of late stage diagnosis and resistance to therapies, and teach CK17 could serve as an early diagnostic marker of OSCC and is a marker of malignant transformation (abstract; p. 1299, col. 2). Kitamura et al teach correlating CK17 expression with clinicopathological variables in OSCC patients using univariate and multivariate analysis (Table 3;  Materials and Methods). Kitamura et al teach IHC was conducted on OSCC samples sliced from FFPE samples treated with xylene, alcohol, DAKO Target Retrieval Solution that comprises citrate buffer, and hydrogen peroxide, then contacting the sample with a mouse monoclonal antibody E3 that binds KRT17 (CK17) protein, and contacting the sample with a secondary antibody that binds the E3 antibody, wherein the secondary antibody is conjugated with peroxidase label.
Kitamura et al further teach assigning grades of: (1) well differentiated, (2) moderately differentiated, and (3) poorly differentiated to the OSCC samples (Table 1), wherein OSCC samples having “strong” staining were correlated to well-differentiated cancer, and OSCC samples having “weak” staining were correlated to moderately differentiated and poorly differentiated cancers (Table 3; p. 1306, col. 1-2). Kitamura et al conclude that CK17 could be considered a specific marker of well-differentiated OSCC cells (p. 1306, col. 2). Thus, Kitamura et al assigned a subject a grade of well-differentiated having “strong” staining values (staining in 30-60% of cells) and assigned a grade of moderately differentiated and poorly differentiated to a subject having “weak” staining values (5-30% of cells).
The “wherein” clause of claim 12: “wherein detecting KRT17 protein expression of cells in said sample at or above the threshold value identifies the subject as having a reduced likelihood of surviving at least 120 months post-diagnosis with tonsillar squamous cell carcinoma” and the similar wherein clause of claim 29 states the intended result of the step of detecting KRT17 protein expression in the cells of the sample. The wherein clause does not require steps to be performed and does not limit the claim to a particular structure, therefore does not distinguish the claimed method from that taught by the prior art. See MPEP 2111.04.

Kitamura et al do not teach:
the tested sample is a tonsil tissue from a patient having tonsillar SCC;
conducting Cox proportional-hazard model analysis, univariate analysis, multivariate analysis; 
the detection of KRT17 expression in 20-30% cells in a sample is a threshold value for survival analysis; 
identifying the subject as having greater than 20-30% cell staining for KRT17 as having reduced survival at least 120 months post-diagnosis; and
the method comprises the steps of making an FFPE tonsil sample, and using a secondary antibody that is biotinylated.



Survival Analysis of SCC:
Cohen-Kerem et al teach a method comprising detecting the level of cytokeratin-17 (CK17, KRT17) expression in an oral tissue sample obtained from a subject by contacting said sample with a primary antibody purchased from DakoCytomation that binds CK17 protein, and determining the level of CK17 protein bound to antibody using immunohistochemical staining; wherein the subject has laryngeal squamous cell carcinoma; wherein percent staining in the sample was measured and they detected staining of CK17 in a range of 74.6 ±27.7% of cells in SCC samples that was statistically significantly different from the percent cell staining in normal proximal and distal epithelium; and wherein increased CK17 staining percent of samples, compared to normal tissue, was characteristic of SCC (abstract; Methods; Results; Tables 2 and 3; Figures 1-3). Cohen-Kerem et al teach it is known that other marker overexpression in laryngeal SCC have been correlated significantly with decreased survival (p. 825, col. 2). Cohen-Kerem et al teach that extending tumor resection according to CK17 staining will prevent local recurrence and eventually improve patients’ survival (p. 826, col. 2). Cohen-Kerem et al teach IHC was conducted on FFPE samples that were dewaxed, rehydrated, pretreated in a microwave oven, incubated with DakoCytomation CK17 primary antibody, and scanned by light microscopy (p. 822, col. 1).
Makino et al teach it is known that cytokeratin expression changes dynamically with malignant transformation, including CK8, 17, and 18, and Makino et al teach correlating cytokeratin expression to survival of OSCC patients (p. 1298, col. 2 to p. 1299, col. 1; p. 1302, col. 2). Makino et al demonstrate measuring positive expression of cytokeratin in OSCC samples as more than 50% cells stained in a sample, and correlating cytokeratin staining to survival utilizing univariate analysis, multivariate analysis, Kaplan-Meier test analysis, and Cox’s proportional hazard regression model, wherein there was significant association between positive cytokeratin staining and decreased survival through an analysis of 8 years (p. 1300, col. 1; p. 1302, col. 1; Figure 4 and 5; Table 4). Makino et al teach conducting IHC on FFPE samples processed with xylene, alcohol, citrate buffer, and hydrogen peroxidase and detecting cytokeratin staining utilizing antibodies labeled with the streptavidin biotin method (p. 1299, col. 2 to p. 1300, col. 1).
Wang et al teach and demonstrate correlating cytokeratin 17 (K17) strong (high) staining (>60% cells) and correlating low K17 expression in epithelial ovarian cancer to survival out to 60 months after surgery utilizing univariate and multivariate analysis, Kaplan-Meier survival plot, and Cox-proportional hazard model; wherein K17 high expression significantly correlated with reduced survival and is suggested as a prognostic marker (Figure 3; p. 1687, col. 1-2; p. 1688, col. 2; Table 2). Wang et al conducted cytokeratin IHC analysis on processed (alcohol, citrate buffer, hydrogen peroxidase) FFPE samples using avidin-biotin-peroxidase complex method  (p. 1687). Wang et al teach K17 staining in 1-30% of cells is 1+ weak staining; 31-60% of cells is 2+ moderate staining; and >60% is 3+ strong staining and labeled as high K17 expression (p. 1687, col. 2). Wang et al demonstrate using high K17 expression value and using low K17 expression value cutoffs to conduct survival analysis to 60 months (Figure 3; p. 1688, col. 2), wherein high K17 expression had a significantly lower likelihood of survival after surgery than those with low K17 expression (Figure 3).
Ide et al teach and demonstrate correlating cytokeratin 17 (K17) positive staining (>10% cells) in gastric cancer to survival utilizing univariate and multivariate analysis, Kaplan-Meier survival curves, and Cox-proportional hazard models; wherein K17 positive expression significantly correlated with reduced survival, tested out to 2500 days, and K17 is an independent prognostic marker that significantly correlates with poor clinical outcome (p. 3507, col. 2 to p. 3508, col. 1; p. 3509, col. 2; Tables 1-3, Figure 3; p. 3512, col. 2). Thus, Ide et al used a threshold of >10% cells representing positive samples to conduct survival analysis. Ide et al tested FFPE samples using IHC.
Liu et al teach staining breast cancer samples for CK17 expression and correlating expression to survival utilizing multivariate analysis, Kaplan-Meier curves, and Cox regression; wherein CK17 positive staining was correlated with poor five-year disease-free and overall survival, and CK17 expression is concluded to be correlated to poor prognosis (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to conduct survival analysis, as well as using a threshold value of between 20-30% cells stained in the sample, and to identify a subject as having reduced likelihood of surviving at least 120 months post-diagnosis when identified as having KRT17 expression in greater than 20-30% of cells in the sample. One would have been motivated to because: (1) the cited prior art recognize that positive expression (encompassing 20-30%) and overexpression of KRT17 (generally greater than 50% or 60%) is a marker of malignant transformation in OSCC, as well as in several other epithelial cancers, (2) the cited prior art recognizes that KRT17 positive expression (encompassing cells stained 20-30%) and overexpression (generally greater than 50% or 60% staining) in a variety of epithelial cancers is significantly associated with reduced survival, tested out to 8 years or 2500 days, and is a marker for prognosis; (3) Makino et al teach it is known that cytokeratin expression changes dynamically with malignant transformation, including related CK8, KRT17 (CK17), and CK18, and provide motivation to correlate cytokeratin expression values to survival in OSCC; and (4) Wang et al teach conducting survival analysis using high KRT17 expression values (>60% staining) and low KRT expression levels (encompassing 20-30% staining) in order to establish the correlation between these threshold levels and likelihood of survival to several months. One of ordinary skill in the art would have a reasonable expectation of success to conduct survival analysis, and to at least 120 months using a value of between 20-30% cells stained in the sample, and to identify a subject having greater than 20-30% staining as having reduced likelihood of survival, given the success demonstrated doing so for various CK17 protein expression percentages and related cytokeratins in SCC and epithelial cancers in the prior art. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize univariate analysis, multivariate analysis, Kaplan-Meier survival plot, and Cox proportional-hazard regression model to correlate CK17 overexpression with survival. One would be motivated and have a reasonable expectation of success to do so because the cited prior art demonstrates these are successful, routine and established methods of analysis correlating survival to cytokeratin expression levels.


Tonsil SCC samples:
Thompson reviews the SCC’s of the head and neck that include oral cancers, laryngeal, lingual, and tonsillar, wherein cytokeratin markers are reactive in the cancers (Table 1; p. 392, col. 2 to p. 393, col. 1). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to include tonsil samples in the testing of OSCC for CK17 expression and revival taught by the combined references. One would have been motivated to because the tonsil tissue is known to be involved in OSCC and associated with cytokeratin expression, as taught by Thompson. One of ordinary skill in the art would have a reasonable expectation of success testing tonsil tissue in the method of the combined references, given the success of testing OSCC tissues for CK17 expression as demonstrated by the prior art.
IHC of FFPE samples comprising: making an FFPE tonsil sample, processing the sample with xylene, alcohol, citrate buffer, and hydrogen peroxidase; and using a secondary antibody that is biotinylated for primary antibody detection:
Facchinetti et al demonstrate known methods of processing FFPE HNSCC /OSCC samples for IHC protein detection including: staining the samples with H&E to assess the quality of sample and to be evaluated by a pathologist; dissecting a section from the sample for processing and IHC analysis; processing the sample with xylene, alcohol, hydrogen peroxide; and staining the sample using a primary antigen-binding antibody and a secondary biotinylated antibody to detect protein staining (p. 315-316).
Sisk et al demonstrate known methods of processing paraffin embedded HNSCC samples for IHC protein detection including: staining the sample with H&E for analysis by a pathologist to identify SCC and normal adjacent tissue; dissecting sections from the paraffin embedded tumor specimens and processing them for IHC analysis; processing the samples with citrate buffer, xylene, alcohol, and hydrogen peroxidase; conducting IHC analysis with primary and secondary antibody and counterstaining the samples with hematoxylin (p. 1117, col. 2 to p. 1118, col. 2); wherein the HNSCC samples included tonsil samples (Table 4).
Chafin et al teach known methods for obtaining tonsil tissue samples and making FFPE samples of them for subsequent IHC analysis (see entire paper; Figures 1 and 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to make an FFPE tonsil sample, process it with xylene, alcohol, citrate buffer, and hydrogen peroxide; then conduct IHC for cytokeratin protein detection using a secondary biotinylated antibody for protein detection. One would have been motivated to because the cited prior art above teach FFPE OSCC and cancer samples are commonly used for CK17 analysis and Chafin et al teach known methods for obtaining tonsil tissue samples and making FFPE samples of them for subsequent IHC analysis. One would have been motivated to because the cited prior art teach routine methods of FFPE sample processing for IHC testing include xylene, alcohol, citrate buffer, and hydrogen peroxide and IHC protein detection utilizes known methods of primary antibody detection with a secondary biotinylated antibody. One of ordinary skill in the art would have a reasonable expectation of success to make an FFPE tonsil sample, process it with xylene, alcohol, citrate buffer, and hydrogen peroxide; then conduct IHC for cytokeratin using a secondary biotinylated antibody for protein detection given these methods are routinely used for sample preparation and IHC analysis and are demonstrated successfully by the cited prior art.



Response to Arguments
8.	Applicants presented the Shroyer declaration under 37 CFR 1.132 on August 17, 2021 and argued that Kitamura only discloses cells staining for KRT17 at least 60% in tissue samples as being diagnostic for OSCC and does not disclose a correlation of KRT17 staining to survival. Applicants argue Kitamura does not disclose cells staining 20-30% can serve as a threshold for survival determination. Applicants argue that Cohen-Kerem discloses that staining in 30% or less of the cells is indicative of normal epithelium and argue that Cohen-Kerem indicate staining in less than 60% of laryngeal cells does not correlate with diagnosis of SCC. Applicants argue that Cohen-Kerem only teach KRT17 as a diagnostic biomarker and not prognostic biomarker for survival. 
Applicants argue that the instant inventors determined that KRT17 is expressed in a high proportion of HNSCC’s, including laryngeal SCCs, but that it was prognostic for survival in OSCCs but not in laryngeal SCC. Applicants argue the instant specification discloses that different HNSCCs require different KRT17 thresholds to accurately determine survival. Applicants argue there is no reasonable expectation of success to use KRT17 as a prognostic marker for survival in tonsillar SCC based on the diagnostic use of KRT17 for OSCCs in Kitamura and Cohen-Kerem. Applicants argue that Kitamura and Cohen-Kerem the data presented for KRT17 expression in pre-malignant and malignant laryngeal and lingual OSCCs correlated to diagnosis would not be reasonably extrapolated to KRT17 expression in tonsillar OSCC correlated to survival prognosis. Applicants argue that Cohen-Kerem teaches away from using a threshold value of 20-30% staining for survival analysis because it teaches against the use of 20-30% staining for determining diagnosis.
	Applicants argue that Makino does not teach or suggest determining survival of tonsillar SCC using KRT17 expression. Applicants argue that Makino teaches cytokeratin expression in epithelial tissues can change with differentiation or malignant transformation in an organ-specific manner, and argue this teaches away from the invention.
	Applicants argue that Wang demonstrates a correlation for KRT17 expression and epithelial ovarian cancer. Applicants argue that Ide is directed to KRT17 expression and breast or gastric cancer . Applicants argue that Wang and Ide teach that keratin expression is dependent on cell type, stage of differentiation, and function.
	Applicants argue that one would not have motivation or reasonable expectation of success to modify the methods of Kitamura and Cohen-Kerem to arrive at the claimed invention based on the teaching of Makino, Wang and Ide.
	Applicants argue that Thompson does not mention CK17 and its role in tonsillar SCC prognosis for survival.
Applicants appear to argue that the development and progression of various types of cancer in the body are variable with different histological patterns and molecular pathogenesis and would not provide one with a reasonable expectation of success to extrapolate the expression and role of CK17 in survival across the cancers of the cited references.

9.	The arguments have been considered but are not persuasive. Kitamura and Cohen-Kerem establish KRT17 as a biomarker of head and neck SCCs (HNSCCs) in the larynx and tongue, not only as diagnostic biomarker, but as a biomarker of increasing malignancy, wherein an increasing percentage of KRT17 cell staining indicates development of well-differentiated SCC. As stated in the rejection, Cohen-Kerem et al teach that extending tumor resection according to KRT17 staining will prevent local recurrence and eventually improve patients’ survival, thus, Cohen-Kerem recognizes that the presence of KRT17-expressing HNSCC cancer cells is correlated with worse prognosis and reduced survival by the very fact that removing KRT17-expressing SCC tumor tissue improves survival. Similarly, Kitamura recognizes that the presence of SCC reduces survival in patients. As stated in the rejection, Kitamura et al teach that the 5 year survival of OSCC remains 70-80% because of late stage diagnosis and resistance to therapies, and teach KRT17 could serve as an early diagnostic marker of OSCC and is a marker of malignant transformation. Thus, Kitamura also recognizes that KRT17 is a diagnostic marker of malignant transformation and SCC and the presence of SCC follows with reduced survival. Thus, Kitamura and Cohen-Kerem recognize the presence of KRT17 expression and its increased staining in oral tissues correlates with malignant transformation, the presence of cancer, and ultimately reduced survival. Kitamura and Cohen-Kerem provide a reasonable expectation of success to correlate increasing KRT17 expression/staining with both oral SCC diagnosis and reduced survival.
With regard to using KRT17 staining in 20-30% cells as a threshold for Cox proportional hazards model analysis for survival, Applicants have argued individual references Kitamura and Cohen-Kerem without considering the teaching of all the combined cited references for correlating KRT17 staining percentages in epithelial cancers to survival. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. It is the combination of all of the cited and relied upon references which made up the state of the art with regard to the claimed invention.  Applicant's claimed invention fails to patentably distinguish over the state of the art represented by the cited references taken in combination. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Kitamura and Wang demonstrate staining in about 30%-60% cells in SCC and epithelial cancers to be 2+ moderate staining indicative of malignant transformation and the presence of SCC, Wang demonstrate successfully utilizing different cell staining cutoffs of high (>60% staining) and low KRT17 (encompassing 20-30% staining) expression to correlate to survival, and Ide successfully demonstrate utilizing a cutoff of 10% cell KRT17 staining to correlate to survival for gastric cancer, therefore the combined cited art provide motive and reasonable expectation of success to utilize various (high or low) cell staining cutoffs indicative cancer for survival analysis.  The cited combined references render obvious use of KRT17 staining in 20-30% cells as a threshold for Cox proportional hazards model analysis for survival because: (1) the cited prior art recognize that positive expression (encompassing 20-30%) and overexpression of KRT17 (generally greater than 50% or 60%) is a marker of malignant transformation in HNSCC, as well as in several other epithelial cancers, (2) the cited prior art recognizes that KRT17 positive expression (encompassing between 20-30% cells stained in the sample) and overexpression in a variety of epithelial cancers is significantly associated with reduced survival, tested out to 8 years or 2500 days, and is a marker for prognosis; (3) Makino et al teach it is known that cytokeratin expression changes dynamically with malignant transformation, including related CK8, KRT17 (CK17), and CK18, and provide motivation to correlate cytokeratin expression values to survival in OSCC; and (4) Wang et al teach conducting survival analysis using high KRT17 expression values (>60% staining) and low KRT17 expression levels (encompassing 20-30% staining) in order to establish the correlation between these threshold levels and likelihood of survival to several months. One of ordinary skill in the art would have a reasonable expectation of success to conduct survival analysis, and to at least 120 months using a value of between 20-30% cells stained in the sample, given the success demonstrated doing so for various CK17 protein expression percentages and related cytokeratins in OSCC and epithelial cancers in the prior art. 
	Contrary to arguments the claims are not limited to identifying subjects having only 20-30% cell staining and identifying them as having a reduced likelihood of survival. The claims encompass identifying subjects having KRT17 expression in “at least 20-30% cells”, which encompasses ranges greater than 60% cells. The cited combined references render obvious identifying SCC samples having expression “at least 20-30%” as having greater malignant transformation, the presence of SCC, and reduced survival for the reasons of record.
Contrary to arguments, the disclosure of cytokeratins displaying a characteristic expression pattern in epithelial cells in a manner dependent on the cell type, stage, of differentiation and function or that keratin expression is dependent on cell type, stage of differentiation, and function in Wang and Ide, does not teach away from the claimed invention. These passages do not teach that KRT17 expression is unpredictable across cell types, stages and functions, but rather, state that different cytokeratins play different roles, functions and vary in expression levels based on cell type and stage. The cited combined references all teach and successfully demonstrate that an increased percentage of KRT17 staining in epithelial cancers, particularly SCCs, correlates with increasing malignancy and worse prognosis, providing for motivation and reasonable expectation of success to detect KRT17 staining in tonsillar SCC and correlate increasing percentages of KRT17 cell staining with grades of increasing malignancy and worse prognosis.
	Contrary to arguments, the cited combined references provide motivation and reasonable expectation of success for their methods to apply to tonsillar SCC. The cited references all demonstrate the KRT17 provides the same role and function in various epithelial cancers and SCCs (an epithelial cancer) of the head and neck (HNSCC) for increasing cell staining as a biomarker of malignant transformation, presence of cancer, and worse survival prognosis. Thompson teaches tonsillar, along with lingual (tongue) and laryngeal, are known HNSCCs associated with cytokeratin expression. Given the consistent, predictable nature of KRT17 serving as a biomarker in SCCs and other epithelial cancers, where increasing KRT17 expression correlates to increasing malignant transformation, cancer presence, and reduced likelihood of survival, one of skill in the art could predictably extrapolate such data and the function of KRT17 biomarker to that of tonsillar SCC with a reasonable expectation of success. Applicants have not persuasively argued or presented evidence that tonsillar SCC, an epithelial HNSCC, is so diverse from other HNSCCs and epithelial cancers that extrapolating KRT17 expression and biomarker function to determining reduced likelihood of survival of tonsillar SCC would be unpredictable.

10.	Applicants argue that Facchinetti, Sisk, and Chafin do not suggest any method to include detection of KRT17 expression in only 20-30% cells in tonsil for determining survival and do not remedy the deficiency of the references argued above.

11.	The arguments have been considered but are not persuasive because the cited combined references do not have the deficiencies argued by Applicants. Facchinetti, Sisk, and Chafin were provided to address limitations of the immnoassay logistics

12.	Conclusion: No claim is allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642